July 7, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant

NO. 14-14-00407-CV                          V.

                          JOSE SEGOVIA, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Jose Segovia,
signed March 4, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellant, Santos San Juan d/b/a Santos Wrecker Repair, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.